Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Application #16/761,334 filed on 05/04/2020 in which Claims 43-62 are presented for examination.

Status of Claims
Claims 43-62 are pending, of which Claims 43-53, 61 are rejected under 35 U.S.C. 103, Claims 54-60, 62 are withdrawn from consideration due to restriction election.

Applicant’s Most Recent Claim Set of 05/04/2020
Applicant’s most recent claim set of 05/04/2020 is considered to be the latest claim set under consideration by the examiner.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claim(s) 43-53, 61, drawn to a method and a device for intercepting protected network communications by utilizing a proxy device in between actual network devices.
Group II, Claim(s) 54-60, 62, drawn to a method and a device for intercepting protected network communications in response to a discovery request for a network connection.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of, “processing circuitry and memory, the memory containing instructions executable by the processing circuitry”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Barton et al. US Patent Application Publication No. 2003/0131259 ((Barton et al. Page 41 Lines 1-12; Fig 6) where Barton et al. teaches both processing circuitry and a memory containing executable instructions executable by the processing circuitry of an analogous network device).
During a telephone conversation with the office of Justin Leonard, Registration No. 60,986, on 05/31/2022 a provisional election was made without traverse to prosecute the invention of Group 1, claim(s) 43-53, 61.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 54-60, 62 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Prior Art Rejections - 35 USC § 102 and/or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 43-53, 61, are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. US Patent Application Publication No. 2003/0131259 in view of Shaw et al. US Patent #10,085,199.

Regarding Claim 43, Barton et al. discloses:
A method performed by network equipment in a network for intercepting protected communication between network functions (NFs), the method comprising: establishing a first connection with a first NF for which the network equipment serves as a proxy [(Barton et al. Par 7 lines 2-3; Par 8 Lines 1-3) where Barton et al. teaches a proxy computer network equipment establishing a first secure link or first secure connection between itself, and a first computer or first network function];
establishing, on behalf of the first NF, a second connection that is towards a second NF and that is secure [(Barton et al. Par 9 Lines 1-3; Par 13 Lines 1-3) where Barton et al. teaches the proxy computer network equipment establishing a second secure link or second secure connection between itself, and a second computer or second network function, on behalf of the first computer or first network function];
selectively forwarding communication between the first and second NFs over the first and second connections, including transmitting and/or receiving the communication on behalf of the first NF over the second connection [(Barton et al. Par 10 Lines 1-3; Par 12 Lines 1-4; Par 13 Lines 1-3) where Barton et al. teaches the proxy computer network equipment selectively forwarding communication received from the second computer or second network function to the first computer or first network function]; and
intercepting the communication that the network equipment selectively forwards between the first and second NFs [(Barton et al. Par 10 Lines 1-3; Par 11 Lines 1-2; Par 12 Lines 1-4; Par 13 Lines 1-3) where Barton et al. teaches the proxy computer network equipment intercepting and selectively forwarding communication received from the second computer or second network function to the first computer or first network function, after the proxy computer network equipment scans and takes necessary action if illegal content is found in the intercepted communication].

Barton et al. does not appear to explicitly disclose:
that the computer network equipment and the network functions are part of a core network;

However, Shaw et al. discloses:
that the computer network equipment and the network functions are part of a core network; [(Shaw et al. Col 5 Lines 9-17; Col 24 Lines 26-42; Fig 1) where Shaw et al. teaches both computer network equipment and network functions that are both part of a core network].

Barton et al. and Shaw et al. are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barton et al. and the teachings of Shaw et al. by providing both computer network equipment and network functions that are both part of a core network as taught by Shaw et al. in the teaching described by Barton et al.
The motivation for doing so would be to increase the usability and flexibility of Barton et al. by providing both computer network equipment and network functions that are both part of a core network as taught by Shaw et al. in the teaching described by Barton et al. so as to provide a core or backbone network which is the basis of normal network configurations utilized in industry.

Regarding Claim 44, most of the limitations of this claim have been noted in the rejection of Claim 43.  Applicant is directed to the rejection of Claim 43 above.  In addition, the combination of Barton et al. and Shaw et al. discloses:
The method of claim 43, wherein the first and second NFs are in different public land mobile networks (PLMNs) or the first and second NFs are in different network slices [(Shaw et al. Col 9 Lines 37-42; Col 27 Lines 51-53) where Shaw et al. teaches that redirected comminutions occur between different network slices and the different network functions within them].

Regarding Claim 45, most of the limitations of this claim have been noted in the rejection of Claim 43.  Applicant is directed to the rejection of Claim 43 above.  In addition, the combination of Barton et al. and Shaw et al. discloses:
The method of claim 43, wherein the first connection is secure [(Barton et al. Par 7 lines 2-3; Par 8 Lines 1-3) where Barton et al. teaches a proxy computer network equipment establishing a first secure link or first secure connection between itself, and a first computer or first network function].

Regarding Claim 46, most of the limitations of this claim have been noted in the rejection of Claim 43.  Applicant is directed to the rejection of Claim 43 above.  In addition, the combination of Barton et al. and Shaw et al. discloses:
The method of claim 43, wherein the second connection is secured with either a public key of the second NF or a public key of different network equipment serving as a proxy for the second NF [(Barton et al. Par 32 lines 1-13, 16-23; Par 33 Lines 1-14) where Barton et al. teaches a proxy computer network equipment establishing a second secure link or second secure connection between itself, and a second computer or second network function in which the second secure link or second secure connection is secured via a public key of the second computer or second network function, which is shared with the proxy computer network equipment utilizing a Certificate containing the public key].

Regarding Claim 47, most of the limitations of this claim have been noted in the rejection of Claim 43.  Applicant is directed to the rejection of Claim 43 above.  In addition, the combination of Barton et al. and Shaw et al. discloses:
The method of claim 43, wherein the first NF is an NF service consumer and the second NF is an NF service provider, or wherein the first NF is an NF service provider and the second NF is an NF service consumer [(Shaw et al. Col 32 Lines 55-59) where Shaw et al. teaches that the first and second network functions can be either a service provider or a service consumer or subscriber].

Regarding Claim 48, most of the limitations of this claim have been noted in the rejection of Claim 47.  Applicant is directed to the rejection of Claim 47 above.  In addition, the combination of Barton et al. and Shaw et al. discloses:
The method of claim 47, further comprising receiving a connection request from the NF service consumer or a proxy of the NF service consumer and identifying from the connection request the NF service provider with which the NF service consumer requests to communicate [(Shaw et al. Col 32 Lines 55-67) where Shaw et al. teaches that a connection request from a network function service consumer or subscriber identifies the network function service provider that the network function service consumer or subscriber would like to connect and communicate with].

Regarding Claim 49, most of the limitations of this claim have been noted in the rejection of Claim 47.  Applicant is directed to the rejection of Claim 47 above.  In addition, the combination of Barton et al. and Shaw et al. discloses:
The method of claim 47, further comprising receiving, over the first or second connection, an application layer request from the NF service consumer or a proxy of the NF service consumer and identifying from the application layer request the NF service provider with which the NF service consumer requests to communicate [(Barton et al. Par 7 lines 2-3; Par 8 Lines 1-3; Par 9 Lines 1-3; Par 13 Lines 1-3) (Shaw et al. Col 32 Lines 55-67) where Barton et al. and Shaw et al. teach that a connection request over the first or second connection from a network function service consumer or subscriber identifies the network function service provider that the network function service consumer or subscriber would like to connect and communicate with].

Regarding Claim 50, most of the limitations of this claim have been noted in the rejection of Claim 47.  Applicant is directed to the rejection of Claim 47 above.  In addition, the combination of Barton et al. and Shaw et al. discloses:
The method of claim 47, further comprising receiving from a network repository function (NRF) information identifying the NF service provider as the NF with which the NF service consumer requests to communicate [(Barton et al. Par 7 lines 2-3; Par 8 Lines 1-3; Par 9 Lines 1-3; Par 13 Lines 1-3) (Shaw et al. Col 20 Lines 8-22) where Barton et al. and Shaw et al. teach that a storage or repository device or function provides the information identifying the network function service provider that the network function service consumer or subscriber would like to connect and communicate with].

Regarding Claim 51, most of the limitations of this claim have been noted in the rejection of Claim 43.  Applicant is directed to the rejection of Claim 43 above.  In addition, the combination of Barton et al. and Shaw et al. discloses:
The method of claim 43, wherein the network equipment is a core network edge proxy [(Shaw et al. Col 5 Lines 9-17; Col 26 Lines 47-50) where Shaw et al. teaches that the network equipment is an edge proxy of the core network].

Regarding Claim 52, most of the limitations of this claim have been noted in the rejection of Claim 43.  Applicant is directed to the rejection of Claim 43 above.  In addition, the combination of Barton et al. and Shaw et al. discloses:
The method of claim 43, further comprising inspecting the intercepted communication to determine whether the communication is valid and/or not malicious and wherein the selectively forwarding comprises forwarding or not forwarding depending on said determination [(Barton et al. Par 10 Lines 1-3; Par 11 Lines 1-2; Par 12 Lines 1-4; Par 13 Lines 1-3; Par 18 Lines 1-8) where Barton et al. teaches the proxy computer network equipment intercepting and selectively forwarding communication received from the second computer or second network function to the first computer or first network function, after the proxy computer network equipment scans and takes necessary action if illegal content is found in the intercepted communication indicating that the illegal content is undesirable, banned, or unwanted to be forwarded].

Regarding Claim 53, most of the limitations of this claim have been noted in the rejection of Claim 43.  Applicant is directed to the rejection of Claim 43 above.  In addition, the combination of Barton et al. and Shaw et al. discloses:
The method of claim 43, wherein the core network is a 5G core network [(Shaw et al. Col 9 Lines 48-53) where Shaw et al. teaches that the core network is a 5G core network].

Regarding Claim 61:
It is a device claim corresponding to the method claim of claim 43. Therefore, claim 61 is rejected with the same rationale as applied against claim 43 above.
In addition, Barton et al. discloses:
processing circuitry and memory, the memory containing instructions executable by the processing circuitry [(Barton et al. Page 41 Lines 1-12; Fig 6) where Barton et al. teaches both processing circuitry and a memory containing executable instructions executable by the processing circuitry of an analogous network device].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takase - US_20040062399: Takase teaches a proxy network key exchange system.
Calo et al - US_20130054831: Calo et al teaches the redirecting of communications traffic from a core server to the edge of a network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498